Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 5, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 3-6, recite “preparing a Zn-Ni alloy electroplated steel sheet comprising a steel sheet and a Zn-Ni alloy-plated layer in which a content of Ni formed on the steel sheet is 5 wt% to 20 wt% (S1)”.
	It is unclear from the claim language if the preparing is an electroplating of a steel sheet with a Zn-Ni alloy layer in which a content of Ni formed on the steel sheet is 5 wt% to 20 wt%, or an arbitrary step that prepares a Zn-Ni alloy electroplated steel sheet comprising a steel sheet and a Zn-Ni alloy-plated layer in which a content of Ni formed on the steel sheet is 5 wt% to 20 wt% for electrolytic etching.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   
Claims 1-5 define over the prior art of record because the prior art does not contain any language that teaches or suggests a manufacturing method of a surface-treated Zn-Ni alloy electroplated steel sheet comprising the steps of preparing, preparing and obtaining as presently claimed. Imai et al. do not teach placing the Zn-Ni alloy electroplated steel sheet as an anode and installing another metal sheet as a cathode and applying 2 V to 10 V of an alternating or direct current to conduct electrolytic etching. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Imai et al. (US Patent Application Publication No. 2004/0166360 A1) is cited to teach anodic electrolysis in an aqueous 5% NaOH solution with a current density of 20 mA/cm2 and an arbitrary conducting time (page 10, [0153]).

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 27, 2021